Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 1 of 33




                               COMPOSITE


                    EXHIBIT A
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 2 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 3 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 4 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 5 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 6 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 7 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 8 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 9 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 10 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 11 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 12 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 13 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 14 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 15 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 16 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 17 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 18 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 19 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 20 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 21 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 22 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 23 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 24 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 25 of 33
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 26 of 33
        Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 27 of 33




Filed by eFileMadeEasy.com: Filing #98506447 Electronically Filed 11/06/2019 10:21:53 PM
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 28 of 33
Filing Case 1:19-cv-24900-UU
       # 98477628              Document
                   E-Filed 11/06/2019   1-1 Entered
                                      02:34:19 PM on FLSD Docket 11/26/2019 Page 29 of 33


                 IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        CLAUDIA MIYARES GARCIA,                            CASE NO.: 2019-019513-CA-01

               Plaintiff,

        v.

        DARBY DAY, INC., a foreign
        Profit corporation and
        MARTHA PEREZ, individually,

               Defendants.
                                            /

                             NOTICE OF APPEARANCE & DESIGNATION OF
                            PRIMARY AND SECONDARY E-MAIL ADDRESSES

               PLEASE TAKE NOTICE that the undersigned counsel, SCOTT W. ATHERTON and

        MIA A. WILLIAMS of Atherton Galardi Mullen & Reeder PA hereby enters their appearance on

        behalf of Defendants, DARBY DAY, INC. and MARTHA PEREZ, in the above listed matter and

        requests that all future orders, process, papers, pleadings, correspondence, and other documents

        filed or served in this matter be served on them at the Primary and Secondary e-mail addresses

        listed below.


               DATED: November 6, 2019              Respectfully submitted,

                                                    ATHERTON GALARDI MULLEN
                                                    & REEDER PA
                                                    224 Datura Street, Suite 815
                                                    West Palm Beach, Florida 33401
                                                    Telephone: (561) 293-2530
                                                    Facsimile: (561) 293-2593
                                                    By: /s/ Scott Atherton
                                                    SCOTT W. ATHERTON
                                                    Florida Bar No. 0749591
                                                    Primary E-mail: scott@athertonlg.com
                                                    Secondary E-mail: e-service@athertonlg.com
                                                    Secondary E-mail: tracey@athertonlg.com
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 30 of 33



                                                 MIA A. WILLIAMS
                                                 Florida Bar No. 1010648
                                                 Primary E-mail: mia@athertonlg.com
                                                 Secondary E-mail: e-service@athertonlg.com

                                                 Attorneys for Defendants Darby Day, Inc. and
                                                 Martha Perez


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 6, 2019 a true and correct copy of the foregoing

   was filed using the Florida Courts E-Filing Portal, which will send a notice of electronic filing to

   all counsel of record on the below Service List.

                                                          By: /s/ Scott Atherton
                                                          SCOTT W. ATHERTON
                                                          Florida Bar No. 0749591


                                            SERVICE LIST

   James S. Remer, Esq.
   REMER & GEORGES-PIERRE, PLLC
   44 W. Flagler Street, Suite 2200
   Miami, FL 33130
   Telephone: (305) 416-5000
   Facsimile: (305) 416-5005
   Primary Email: jremer@rgpattorneys.com




                                                      2
Filing Case 1:19-cv-24900-UU
       # 98470920              Document
                   E-Filed 11/06/2019   1-1 Entered
                                      01:43:01 PM on FLSD Docket 11/26/2019 Page 31 of 33


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        CLAUDIA MIYARES GARCIA,                              CASE NO.: 2019-019513-CA-01

               Plaintiff,

        v.

        DARBY DAY, INC., a foreign
        Profit corporation and
        MARTHA PEREZ, individually,

               Defendants.
                                             /

                                 DEFENDANTS’ MOTION FOR EXTENSION
                                  OF TIME TO RESPOND TO COMPLAINT

               Defendants Darby Day, Inc. (“Darby”) and Martha Perez (“Perez”) (collectively

        “Defendants”) respectfully request a twenty (20) day extension of time to respond to Plaintiffs’

        Complaint in this case. As grounds, Defendants state as follows:

               1.      The Complaint in this matter was filed on July 1, 2019.

               2.      Good cause exists for the requested extension of time as undersigned counsel is

        currently in the process of being obtained. Counsel for Defendants needs the additional time to

        obtain documents, perform investigations into this matter, and prepare an adequate response to

        Plaintiffs’ Complaint.

               3.      This is Defendants first request for an extension of time. This Motion is being made

        in good faith and not for dilatory purposes. No party will be prejudiced by the granting of the

        requested extension of time.

               WHEREFORE, Defendants Darby Day, Inc. and Martha Perez respectfully request a

        twenty (20) day extension of time, up to and including November 26, 2019, to respond to the

        Complaint in this matter.
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 32 of 33



        Respectfully submitted,

                                      ATHERTON GALARDI MULLEN
                                      & REEDER PA
                                      224 Datura Street, Suite 815
                                      West Palm Beach, Florida 33401
                                      Telephone: (561) 293-2530
                                      Facsimile: (561) 293-2593
                                      By: /s/ Scott Atherton
                                      SCOTT W. ATHERTON
                                      Florida Bar No. 0749591
                                      Primary E-mail: scott@athertonlg.com
                                      Secondary E-mail: e-service@athertonlg.com
                                      Secondary E-mail: tracey@athertonlg.com
                                      MIA A. WILLIAMS
                                      Florida Bar No. 1010648
                                      Primary E-mail: mia@athertonlg.com
                                      Secondary E-mail: e-service@athertonlg.com

                                      Attorneys for Defendants Darby Day, Inc. and
                                      Martha Perez




                                        2
Case 1:19-cv-24900-UU Document 1-1 Entered on FLSD Docket 11/26/2019 Page 33 of 33



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 6, 2019 a true and correct copy of the foregoing

   was filed using the Florida Courts E-Filing Portal, which will send a notice of electronic filing to

   all counsel of record on the below Service List.

                                                          By: /s/ Scott Atherton
                                                          SCOTT W. ATHERTON
                                                          Florida Bar No. 0749591


                                            SERVICE LIST

   James S. Remer, Esq.
   REMER & GEORGES-PIERRE, PLLC
   44 W. Flagler Street, Suite 2200
   Miami, FL 33130
   Telephone: (305) 416-5000
   Facsimile: (305) 416-5005
   Primary Email: jremer@rgpattorneys.com




                                                      3
